DETAILED ACTION

This office action is a response to the application filed on 6/21/2019. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0381299, hereinafter Yang) in view of Snowdon et al. (US 2017/0111295, hereinafter Snowdon).

Regarding claim 1, Yang discloses an integrated circuit comprising: a transceiver circuit that comprises stage circuits, wherein each of the stage circuits in the transceiver circuit performs at least one function specified by a data transmission protocol [Yang discloses a pluggable transceiver (Yang abstract and Figures 2-8). Yang Figure 3 discloses that the transceiver comprises of various modules (i.e. stages), such as line receiver, transmitter modules, which further include modules such as identifier, modifier, regulator, etc. (see Yang Figure 4, paragraphs 0043, 0050, 0051). The transceiver processes PTP packets which carry information in accordance with IEEE 1588 (i.e. a data transmission protocol) (Yang paragraph 0037). Yang also discloses that the transceiver may be implemented as a small form-factor pluggable (SFP) module (Yang paragraph 0056); and Figure 9 discloses a printed circuit board implementation of unit side interface compatible with SFP. This also indicates an integrated circuit comprising a transceiver], 
Wherein the transceiver circuit is coupled to receive packets of timing test patterns, wherein each of the stage circuits in the transceiver circuit generates a timestamp in response to receiving each of the packets of timing test patterns [Yang discloses that a timestamp module generates timestamp from first detector module, and another timestamp module generates timestamp from another detector module (Yang paragraphs 0050-0051 and claims 4-5). The transceiver receives synchronization messages with precise time (i.e. timing test patterns) (Yang paragraphs 0046-0047). The timestamp modules within transceiver generate timestamp when timing packets are detected (Yang paragraphs 0050 and 0051)], and wherein each of the stage circuits in the transceiver circuit generates a trigger indicating receipt of a predefined reference point in each of the packets of timing test patterns; and
A memory circuit that stores each of the timestamps generated by the stage circuits in response to the trigger generated by a respective one of the stage circuits, wherein the memory circuit outputs the timestamps [Yang discloses that a handler module may store and send the timestamp to EEPROM (memory circuit), which is retrieved by a CPU (i.e. memory circuit outputs the timestamps) Yang paragraph 0053)].
Yang does not expressly disclose wherein each of the stage circuits in the transceiver circuit generates a trigger indicating receipt of a predefined reference point in each of the packets of timing test patterns.
However, in the same or similar field of invention, Snowdon discloses that start of packet (i.e. a trigger indicating a predefined reference point) can be detected on the receive interface, or timestamp value may be taken at some fixed offset after the start of the packet (Snowdon paragraph 0085). The timestamp generated may be added to the packet as metadata, stored for later processing (Snowdon paragraph 0083). 
As Yang discloses regarding receiving packets of timing test pattern (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the feature of wherein each of the stage circuits in the transceiver circuit generates a trigger indicating receipt of a predefined reference point in each of the packets of timing test patterns; as taught by Snowdon. The suggestion/motivation would have been to deliver data with low latency (Snowdon paragraph 0084). 

Regarding claim 16, Yang discloses a method for determining inaccuracies in timestamps generated according to a data transmission protocol, the method comprising: receiving packets comprising test patterns at a transceiver circuit, wherein the transceiver circuit comprises stage circuits, and wherein each of the stage circuits in the transceiver circuit performs at least one function according to the data transmission protocol [Yang discloses a pluggable transceiver (Yang abstract and Figures 2-8). Yang Figure 3 discloses that the transceiver comprises of various modules (i.e. stages), such as line receiver, transmitter modules, which further include modules such as identifier, modifier, regulator, etc. (see Yang Figure 4, paragraphs 0043, 0050, 0051). The transceiver processes PTP packets which carry information in accordance with IEEE 1588 (i.e. a data transmission protocol) (Yang paragraph 0037). The transceiver receives synchronization messages with precise time (i.e. timing test patterns) (Yang paragraphs 0046-0047)];
Generating a timestamp at each of the stage circuits in the transceiver circuit upon receipt of each of the packets [Yang discloses that a timestamp module generates timestamp from first detector module, and another timestamp module generates timestamp from another detector module. The timestamp modules within transceiver generate timestamp when timing packets are detected (Yang paragraphs 0050-0051 and claims 4-5)]; generating a trigger at each of the stage circuits in the transceiver circuit that indicates when each of the packets is received at a respective one of the stage circuits; and
Storing each of the timestamps generated by the stage circuits in a memory circuit in response to the trigger generated by the respective one of the stage circuits [Yang discloses that a handler module may store and send the timestamp to EEPROM (memory circuit), which is retrieved by a CPU (i.e. memory circuit outputs the timestamps) Yang paragraph 0053)].
Yang does not expressly disclose regarding generating a trigger at each of the stage circuits in the transceiver circuit that indicates when each of the packets is received at a respective one of the stage circuits.
However, in the same or similar field of invention, Snowdon discloses that start of packet (i.e. a trigger) can be detected on the receive interface, or timestamp value may be taken at some fixed offset after the start of the packet (Snowdon paragraph 0085). The timestamp generated may be added to the packet as metadata, stored for later processing (Snowdon paragraph 0083). 
As Yang discloses regarding receiving packets of timing test pattern (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the feature of regarding generating a trigger at each of the stage circuits in the transceiver circuit that indicates when each of the packets is received at a respective one of the stage circuits; as taught by Snowdon. The suggestion/motivation would have been to deliver data with low latency (Snowdon paragraph 0084).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Snowdon, and further in view of Lida (WO 2018/234951 A1). 

Regarding claim 2, Yang and Snowdon disclose the integrated circuit of claim 1. Although Snowdon discloses a multiplexing function provided by each receiver input being connected to a buffer or memory (Snowdon paragraph 0034); Yang and Snowdon do not expressly disclose the features of a multiplexer circuit that provides each of the timestamps and each of the triggers from the transceiver circuit to the memory circuit. 
However, in the same or similar field of invention, Lida discloses that a transceiver includes a scheduler and a memory (Lida paragraph 0027). The scheduler multiplexes packet streams with time indications (i.e. timestamps) and the memory receives and stores the multiplexed packet stream and corresponding time indications (Lida paragraph 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Snowdon to have the feature of a multiplexer circuit that provides each of the timestamps and each of the triggers from the transceiver circuit to the memory circuit; as taught by Lida. The suggestion/motivation would have been to provide a method for compensating latency variation caused by retransmission and reduce cost and complexity in the network (Lida paragraph 0002). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Snowdon, and further in view of Wang et al. (US 2018/0041329, hereinafter Wang). 

Regarding claim 5, Yang and Snowdon disclose the integrated circuit of claim 1. Yang and Snowdon do not expressly disclose regarding a calculation circuit that calculates a frequency offset for a clock signal based on the timestamps generated by the stage circuits or based on a timestamp difference indicated by the triggers. 
However, in the same or similar field of invention, Wang discloses a frequency offset estimation method (Wang abstract) where a frequency offset can be determined based on an initial clock offset  and difference between two timestamps (see Wang paragraphs 0015 and 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Snowdon to have the feature of a calculation circuit that calculates a frequency offset for a clock signal based on the timestamps generated by the stage circuits or based on a timestamp difference indicated by the triggers; as taught by Wang. The suggestion/motivation would have been to provide increased time synchronization precision and reduce communication overhead of the network (Wang paragraph 0006). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0381299, hereinafter Yang) in view of Pepper et al. (US 2019/0260568, hereinafter Pepper).

Regarding claim 9, Yang discloses a data transmission system comprising: a transceiver circuit that comprises stage circuits, wherein each of the stage circuits in the transceiver circuit performs at least one function according to a data transmission protocol [Yang discloses a pluggable transceiver (Yang abstract and Figures 2-8). Yang Figure 3 discloses that the transceiver comprises of various modules (i.e. stages), such as line receiver, transmitter modules, which further include modules such as identifier, modifier, regulator, etc. (see Yang Figure 4, paragraphs 0043, 0050, 0051). The transceiver processes PTP packets which carry information in accordance with IEEE 1588 (i.e. a data transmission protocol) (Yang paragraph 0037)], wherein each of the stage circuits in the transceiver circuit generates a timestamp in response to receiving a packet comprising a test pattern [Yang discloses that a timestamp module generates timestamp from first detector module, and another timestamp module generates timestamp from another detector module (Yang paragraphs 0050-0051 and claims 4-5). The transceiver receives synchronization messages with precise time (i.e. timing test patterns) (Yang paragraphs 0046-0047). The timestamp modules within transceiver generate timestamp when timing packets are detected (Yang paragraphs 0050 and 0051)];
A memory circuit that stores the timestamps generated by the stage circuits; and a post processor circuit that receives the timestamps from the memory circuit [Yang discloses that a handler module may store and send the timestamp to EEPROM (memory circuit), which is retrieved by a CPU (i.e. processor receives the timestamps) Yang paragraph 0053)].
Yang does not expressly disclose wherein the post processor circuit analyzes the timestamps to determine which of the stage circuit are generating inaccuracies in the timestamps, and wherein the post processor circuit calculates values for the inaccuracies identified in the timestamps.
However, in the same or similar field of invention, Pepper discloses a method and system for timestamp autocalibration (Pepper abstract) where a latency associated with a timestamp is measured by a calibration pulse sent to the location of the timestamp (Pepper paragraph 0007, claims 16-17). The system generates an adjusted timestamp including an indication of latency (Pepper paragraph 0007, claims 17-18). Thus, a value of inaccuracies identified in the timestamps (indication of latency) is determined for a location where a timestamp is generated. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the features of wherein the post processor circuit analyzes the timestamps to determine which of the stage circuit are generating inaccuracies in the timestamps, and wherein the post processor circuit calculates values for the inaccuracies identified in the timestamps; as taught by Pepper. The suggestion/motivation would have been to reduce variability in timestamp latency in order to more accurately measure network timing related conditions, such as latency and jitter (Pepper paragraph 0008). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Pepper, and further in view of Snowdon.

Regarding claim 11, Yang and Pepper disclose the data transmission system of claim 9. Yang and Pepper further disclose regarding a memory circuit that stores each of the timestamps generated by the stage circuits [Yang discloses that a handler module may store and send the timestamp to EEPROM (memory circuit), which is retrieved by a CPU (i.e. memory circuit outputs the timestamps) Yang paragraph 0053)]. 
Yang and Pepper do not expressly disclose wherein each of the stage circuits in the transceiver circuit generates a trigger indicating receipt of a predefined reference point in the packet.
However, in the same or similar field of invention, Snowdon discloses that start of packet (i.e. a trigger) can be detected on the receive interface, or timestamp value may be taken at some fixed offset after the start of the packet (Snowdon paragraph 0085). The timestamp generated may be added to the packet as metadata, stored for later processing (Snowdon paragraph 0083). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Pepper to have the features of wherein each of the stage circuits in the transceiver circuit generates a trigger indicating receipt of a predefined reference point in the packet, and wherein the memory circuit stores each of the timestamps generated by the stage circuits in response to the trigger generated by a respective one of the stage circuits; as taught by Snowdon. The suggestion/motivation would have been to deliver data with low latency (Snowdon paragraph 0084).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, Pepper, Snowdon, and further in view of Bosch (US 2017/0099131). 

Regarding claim 12, Yang, Pepper and Snowdon disclose the data transmission system of claim 11. Yang, Pepper and Snowdon do not expressly disclose regarding a time of day circuit that calculates an offset to a time of day value based on the timestamps generated by the stage circuits or based on a timestamp difference indicated by the triggers.
However, in the same or similar field of invention, Bosch discloses that a local clock may obtain a plurality of timestamps and may determine an amount of an offset to the time of day information based on the timestamps (Bosch paragraph 0074). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang, Pepper and Snowdon to have the feature of a time of day circuit that calculates an offset to a time of day value based on the timestamps generated by the stage circuits or based on a timestamp difference indicated by the triggers; as taught by Bosch. The suggestion/motivation would have been to provide methods for adding new system functionality to an existing system in a network without performing significant hardware/software updates (Bosch paragraphs 0005-0006).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, Pepper, Snowdon, and further in view of Wang.

Regarding claim 14, Yang, Pepper and Snowdon disclose the data transmission system of claim 11. Yang, Pepper and Snowdon do not expressly disclose regarding a calculation circuit that calculates a frequency offset for a clock signal based on the timestamps generated by the stage circuits or based on a timestamp difference indicated by the triggers.
However, in the same or similar field of invention, Wang discloses a frequency offset estimation method (Wang abstract) where a frequency offset can be determined based on an initial clock offset  and difference between two timestamps (see Wang paragraphs 0015 and 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang, Pepper and Snowdon to have the features of a calculation circuit that calculates a frequency offset for a clock signal based on the timestamps generated by the stage circuits or based on a timestamp difference indicated by the triggers; as taught by Wang. The suggestion/motivation would have been to provide increased time synchronization precision and reduce communication overhead of the network (Wang paragraph 0006).
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Snowdon, and further in view of Pepper. 

Regarding claim 17, Yang and Snowdon disclose the method of claim 16. Yang and Snowdon do not expressly disclose determining inaccuracies in the timestamps generated by the stage circuits in the transceiver circuit using a post processor circuit by analyzing the timestamps to determine which of the stage circuits are generating the inaccuracies in the timestamps and calculating values for the inaccuracies identified in the timestamps.
However, in the same or similar field of invention, Pepper discloses a method and system for timestamp autocalibration (Pepper abstract) where a latency associated with a timestamp is measured by a calibration pulse sent to the location of the timestamp (Pepper paragraph 0007, claims 16-17). The system generates an adjusted timestamp including an indication of latency (Pepper paragraph 0007, claims 17-18). Thus, a value of inaccuracies identified in the timestamps (indication of latency) is determined for a location where a timestamp is generated.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Snowdon to have the features of determining inaccuracies in the timestamps generated by the stage circuits in the transceiver circuit using a post processor circuit by analyzing the timestamps to determine which of the stage circuits are generating the inaccuracies in the timestamps and calculating values for the inaccuracies identified in the timestamps; as taught by Pepper. The suggestion/motivation would have been to reduce variability in timestamp latency in order to more accurately measure network timing related conditions, such as latency and jitter (Pepper paragraph 0008).


Allowable Subject Matter

Claims 3-4, 6-8, 10, 13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the memory circuit comprises a functional packet generator that generates the packets of timing test patterns using a vector of random access memory programmed as a protocol-specific functional generator of the packets of timing test patterns; in combination with all other limitations in the base claim and any intervening claims. 
Claims 6, 15 and 19 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of a timestamp computation circuit that adjusts a frequency of the clock signal based on the frequency offset, wherein the timestamp computation circuit uses the clock signal to generate a time of day value; in combination with all other limitations in the base claim and any intervening claims.
Claims 7, 13 and 18 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of a timestamp computation circuit that synchronizes the time of day value with an additional time of day value generated by a master device using the offset to the time of day value; in combination with all other limitations in the base claim and any intervening claims.
Claims 8 and 20 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of a timestamp computation circuit that outputs timestamps for messages exchanged with a master device; and an accuracy binning module that segregates the timestamps generated by the stage circuits in bins based on a measured accuracy range of the timestamps generated by the stage circuits compared to the timestamps output by the timestamp computation circuit; in combination with all other limitations in the base claim and any intervening claims.
Claim 10 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the post processor circuit determines a difference between a delay indicated by a first subset of the timestamps generated by a transmitter circuit and a delay indicated by a second subset of the timestamps generated by a receiver circuit to identify an inaccuracy in the timestamps; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414